DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants amendment/arguments filed on June 16, 2021.  This action is made FINAL.

Specification
III.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites “receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area and second information on a first LADN data network name (DNN)” in lines 3-5.  The claimed " receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area and second information on a first LADN data network name (DNN)” is not recited in the specification as filed.  Therefore, the specification and/or claims should be amended so that the terminology of the original claims follows the nomenclature of the specification.
Claim 12 recites “receive, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area and second information on a first LADN data network name (DNN)” in lines 5-8.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 5 recites “a method by a session management function (SMF) entity…receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area and second information on a first LADN data network name (DNN)” in lines 1-5.  The specification states: the AMF reports existence/nonexistence of the terminal region of interest to the SMF (see the specification, page 44 at paragraph [0154]); the SMF includes a controller, which may determine to send LADN information (LADN DNN and LADN service area) to a terminal (see the specification, page 46 at paragraph [0164]); and the AMF includes LADN information including LADN DNN and LADN service area information available in a registration area of the terminal in a UE configuration message to be transmitted to the terminal (see the specification, page 47 at paragraph [0166]).  However, the specification does not mention that the session management function (SMF) entity receives a first message including both first and second information on a first LADN data network name (DNN) from the access and mobility management function (AMF) entity.  Therefore, it is unclear what is included in the first message received from the AMF.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1, “receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area and second information on a first LADN data network name (DNN)” as “receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area”.
Claims 6-7 are dependent on claim 5 and are rejected for being indefinite under 35 U.S.C. 112(b) for the same reasons given above regarding claim 5.
Claim 12 contains limitations similar to the ones recited above in claim 5.  Therefore, claim 12 is rejected for being indefinite under 35 U.S.C. 112(b) for the same reasons given above regarding claim 5.
Claims 13-14 are dependent on claim 12 and are rejected for being indefinite under 35 U.S.C. 112(b) for the same reasons given above regarding claim 12.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Allowable Subject Matter
V.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because Faccin and Dao do not teach determining whether a first LADN DNN is configured at the AMF entity as a second LADN DNN; determining whether 
Claims 2-4 contain allowable subject matter based on their dependence on independent claim 1.
Claim 8 contains allowable subject matter because Faccin and Dao do not teach determine whether the first LADN DNN is configured at the AMF entity as a second LADN DNN; determine whether the terminal is present in a LADN service area, in case that the first LADN DNN is configured at the AMF entity as the LADN DNN; and transmit, to a session management function (SMF) entity, a second message indicating whether the terminal is present in the LADN service area.
Claims 9-11 contain allowable subject matter based on their dependence on independent claim 8.
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter because Faccin and Wang do not teach wherein the first message is received, in case that a third message for requesting a protocol data unit (PDU) session establishment the first LADN DNN is transmitted from the terminal to the AMF entity, and that the terminal is present in a LADN service area is determined, in case that the first LADN DNN is configured at the AMF entity as a LADN DNN.
Claim 13 contains allowable subject matter because Faccin and Wang do not teach wherein the first message is received, in case that a third message for requesting a protocol data unit (PDU) session establishment including a first LADN DNN is transmitted from the terminal to the AMF entity, and that the terminal is present in a LADN service area is determined, in case that the first LADN DNN is configured at the AMF entity as a LADN DNN.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Regarding claim 5 Faccin teaches a method by a session management function (SMF) entity (1600A, Fig. 16A), in a wireless communication system (see paragraphs [0126] & [0128]), the method comprising: receiving (see 112(b) rejection above), from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area (see paragraph [0011] & [0125], receiving a notification from an access and mobility management function (AMF) that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network (LADN) to which the UE has an established protocol data (PDU) session reads on receiving, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area).
Faccin does not specifically teach determine to subscribe to a terminal mobility event report service based on the first message; transmitting, to the AMF entity, a second message including the LADN DNN; and receiving, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN.
Dao teaches teach determine to subscribe to a terminal mobility event report service based on a first message (see paragraphs [0308] – [0309], The SMF may subscribe to the UE mobility event notification from the AMF and this reads on determine to subscribe to a terminal mobility event report service based on a first message); transmitting, to the AMF entity, a second message including the LADN DNN (see paragraph [0309], the SMF subscribes to the UE moving into or out of LADN service event notification by providing the LADN DNN as an indicator for the area of interest and this reads on transmitting, to the AMF entity, a second message including the LADN DNN); and receiving, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN (see after this step the AMF forwards relevant events subscribed by the SMF (the UE moving into or out of LADN service event notification) and this reads on receiving, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the SMF entity in Faccin adapt to include determine to subscribe to a terminal mobility event report service based on the first message; transmitting, to the AMF entity, a second message including the LADN DNN; and receiving, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN because the above signaling protocols taught in Dao would further facilitate the PDU session change in Faccin.
Regarding claim 7 Faccin teaches wherein the first message indicates the terminal is IN or OUT of the LADN service area (see paragraph [0011] & [0125], receiving a notification from an access and mobility management function (AMF) that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network LADN) to which the UE has an established protocol data (PDU) session reads on wherein the first message indicates the terminal is IN or OUT of the LADN service area).
Regarding claim 12 Faccin teaches a session management function (SMF) entity (1600A, Fig. 16A) in a wireless communication system (see paragraphs [0126] & [0128]), the SMF entity comprising: a transceiver (1612, Fig. 16A); and at least one processor (1609, Fig. 16A) configured to: receive (see the 112(b) rejection above), from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area (see paragraph [0011] & [0125], receiving a notification from an access and mobility management function (AMF) that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network (LADN) to which the UE has an established protocol data (PDU) session reads on receive, from an access and mobility management function (AMF) entity, a first message including first information indicating whether a terminal is present in a local area data network (LADN) service area).
Faccin does not specifically teach determine to subscribe to a terminal mobility event report service based on the first message; transmit, to the AMF entity, a second message including an LADN DNN; and receive, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN.
Dao teaches teach determine to subscribe to a terminal mobility event report service based on a first message (see paragraphs [0308] – [0309], The SMF may subscribe to the UE mobility event notification from the AMF and this reads on determine to subscribe to a terminal mobility event report service based on a first message); transmit, to the AMF entity, a second message including the LADN DNN (see paragraph [0309], the SMF subscribes to the UE moving into or out of LADN service event notification by providing the LADN DNN as an indicator for the area of interest and this reads on transmitting, to the AMF entity, a second message including the LADN DNN); and receive, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN (see paragraph [0310], after this step the AMF forwards relevant events subscribed by the SMF (the UE moving into or out of LADN service event notification) and this reads on receiving, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the SMF entity in Faccin adapt to include determine to subscribe to a terminal mobility event report service based on the first message; transmit, to the AMF entity, a second message including the LADN DNN; and receive, from the AMF entity, a third message for a mobility event report of a terminal associated with the LADN DNN because the above signaling protocols taught in Dao would further facilitate the PDU session change in Faccin.

receiving a notification from an access and mobility management function (AMF) that a user equipment (UE) has moved outside of an area of availability corresponding to a local area data network LADN) to which the UE has an established protocol data (PDU) session reads on wherein the first message indicates the terminal is IN or OUT of the LADN service area).

Response to Arguments
VII.	Applicant’s arguments with respect to claims 5-7 and 12-14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
VIII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
August 4, 2021